Citation Nr: 0617271	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an effective date earlier than June 28, 
1999, for the grant of service connection for residuals of a 
right knee meniscectomy with chondromalacia and 
osteoarthritic changes (the "right knee disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
residuals of lumbosacral strain and granted service 
connection for residuals of a right knee meniscectomy with 
chondromalacia and osteoarthritic changes, effective June 28, 
1999

In a brief submitted to the Board in April 2006, the 
veteran's representative raised the issue of entitlement to 
service connection for left hip donor bone site and scar, due 
to treatment for low back injury/lumbosacral strain.  As this 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's claimed back disorder was incurred or 
aggravated during active duty from August 1979 to August 
1982.  

2.  The veteran's original claim for service-connection for 
residuals of a right knee meniscectomy with chondromalacia 
and osteoarthritic changes was received on June 25, 1999.


CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  An effective date of June 25, 1999, but not earlier, for 
the grant of service connection for residuals of a right knee 
meniscectomy with chondromalacia and osteoarthritic changes 
is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered the veteran's contentions with 
respect to the service connection claim.  However, as a 
layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the claimed low back condition began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.  

The veteran's service medical records show that the veteran 
was treated for back pain in April 1980 after he fell while 
playing basketball.  The impression was sacral contusion.  In 
April 1981, the veteran injured his back falling into a 
ditch.  Diagnoses included low back pain and back strain.  In 
May 1981, the veteran was hospitalized for neurological 
evaluation.  The final diagnosis was low back pain without 
evidence of radiculopathy.  An August 1981 X-ray was negative 
for fracture or disc narrowing.  The remainder of the 
veteran's service medical records, which do not include 
separation reports, are negative for complaints, symptoms, 
findings or diagnoses that demonstrate any low back 
condition.

Overall, the Board must find that the service medical records 
provide evidence against this claim as the record fails to 
indicate a chronic back problem. 

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Thus, presumptive service 
connection is not warranted.  In fact, the record contains no 
competent medical evidence linking the veteran's current back 
complaints and condition to his service and thus direct 
service connection is not warranted.  The sole post-service 
medical evidence pertaining to the veteran's back consists of 
a 1999 VA prescription form.  It notes that the veteran was 
seen in June 1999 with low back pain, was unable to work that 
week, and would probably get physical therapy the next week.  
The report does not link the veteran's current complaints to 
his service, or demonstrate continuity of symptomatology 
since service.  

As for the lapse of nearly 20 years between the veteran's in-
service injuries and the 1999 report, a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The post-service medical record provides even 
more negative evidence against the claim as it indicates no 
problem with the back until many years after service. 

Overall, the Board must find that the service and post-
service medical record provides evidence against this claim, 
indicating a possible back disorder many years after service 
with no connection to service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a low back injury or lumbosacral 
strain, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the earlier effective date claim, the veteran 
maintained in October 2001 correspondence that the effective 
date for the grant of service connection for residuals of a 
right knee meniscectomy with chondromalacia and 
osteoarthritic changes should be in 1983.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  The effective date for the grant of 
service connection is the day following separation from 
active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2).

The veteran submitted his claim for service connection for 
residuals of a right knee meniscectomy with chondromalacia 
and osteoarthritic changes on June 25, 1999.  This claim 
ultimately led to the August 2001 rating decision on appeal 
that granted service connection.  The RO assigned an 
effective date of June 28, 1999.  It appears that the RO 
misread the actual date stamp for the receipt as being the 
28th day of June 1999 instead of the 25th day.  To this 
extent, and this extent only, the claim is granted.     

The claims file does not contain any claim for service 
connection for a right knee condition dated earlier than June 
25, 1999.

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date of June 25, 1999, 
but no earlier, is warranted.  The provisions of 38 C.F.R. § 
3.400(b)(2) specifically provide that the effective date of 
an award of compensation, based on an original claim, will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  There is no evidence or statement 
dated prior to the June 25, 1999, claim for service 
connection that can be construed as an earlier original 
formal or informal claim for service connection.  38 C.F.R.  
§ 3.155.  Thus, the Board finds that an effective date of 
June 25, 1999, but no earlier, is warranted for the grant of 
service connection for residuals of a right knee meniscectomy 
with chondromalacia and osteoarthritic changes.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The fact that the veteran 
had this disorder before he filed this claim is irrelevant.  
The record does not include any communication from the 
veteran or his representative received prior to the date of 
claim that may reasonably be construed as an indication he 
was seeking service connection for this disorder.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefore, Rodriguez v. West, 
189 F. 3d. 1351 (Fed. Cir. 1999), an effective date of June 
25, 1999, is the earliest effective date for a grant of 
service connection for residuals of a right knee meniscectomy 
with chondromalacia and osteoarthritic changes that the law 
allows.

In so finding, the Board acknowledges the veteran's 
contention that the effective date should be in 1983.  
Regardless, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. 
Brown, 6 Vet. App. 426 (1994)].  Since the law is 
dispositive, an effective date prior to June 25, 1999 is not 
available.  Sabonis, supra.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2001; rating 
decisions dated in August 2001 and December 2002; and a 
statement of the case dated in September 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  A VA 
examination is not required for the adjudication of the 
service connection claim because the competent medical 
evidence of record (which contains no evidence linking the 
veteran's current low back complaints to his service) is 
sufficient to decide the claim.  

In light of the foregoing, VA has satisfied both the notice 
and duty to assist provisions of the law.



ORDER

Service connection for a back disorder is denied.

An effective date of June 25, 1999, but no earlier, is 
awarded for the grant of service connection for residuals of 
a right knee meniscectomy with chondromalacia and 
osteoarthritic changes.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


